Title: C. W. F. Dumas to John Adams: A Translation, 25 June 1781
From: Dumas, Charles William Frederic
To: Adams, John



Sir
The Hague, 25 June 1781

I intended to have the honor of writing to you tomorrow, but His Excellency, the French ambassador, has just this moment asked me to write to you. He says that you had asked Mr. Bérenger, French chargé des affaires, what reasons warranted your presence and an interview with you in France, and that he knows these reasons. If you can take the trouble to come here to the Hague, he will communicate them to you.
I have been asked for the printing costs for your memorial in the three languages. I will add up the total, which my first one will bring to you, and I will ask your permission to draw on your account for it in order to satisfy these gentlemen.
I have the honor to be with great respect, sir, your very humble and very obedient servant

Dumas


Please turn.
P.S. Some very interesting things are happening here concerning the internal affairs of the republic, of which I am sure you have heard talk. It is a real crisis that will be decided on either this week or next week. I do not believe I should confide anymore to you about it on paper since it is such a delicate affair, or, moreover, America is not at all involved except that it is only by the outcome that decisions can be made. We can discuss it if you come here.

